The opinion of the court was delivered by
Phelps, J.
This is the case of a promissory note, executed by a husband to his wife, during coverture, and the question is, Is it valid ?
It is a general rule that husband and wife are incapable of con-*189tractmg with each other during coverture, and we are not aware of • , , • , . , ,, ■any case, m which such a contract can be enforced at law.
There are, indeed, cases where such a contract would be enforced in equity, as where it is in compliance with an antenuptial agreement. And it is possible, that, even in this case, if the consideration of the note were the separate property of the wife, that chancery would enforce the contract.
But at law, the personal property of the wife vests absolutely in the husband upon the marriage ; and no contract, made during' coverture, would be regarded, except so far as it might result from an antenuptial agreement, which the law would recognize.
An agreement made between husband and wife, before marriage, will sometimes be enforced after the coverture is determined, as where the contract is entered into, in contemplation of marriage, and with a view to secure to the wife a benefit, to be enjoyed after the coverture ceases. Such was the case of Palmer vs. Newell, decided in Chittenden county, where an agreement of this kind, intended to secure to the wife her separate estate, was enforced, after her decease.
But in this case, the contract, if sustained and enforced at all, must be so, upon the ground that it is good and valid in-itself, and upon the general capacity of the husband and wife to contract with each other. There is no such capacity, except under peculiar circumstances, which do not exist here, and the note can not be supported.
Nor can the after promise of the defendant vary the case; as the note, being absolute void, can not be set by any after recognition. Such a promise might confirm a voidable security, or amount of a waiver of some particular ground of defence.
Whether, if the declaration had counted upon the subsequent promise as the principal ground of recovery, the case would have presented a different consideration to sustain the promise, is a question which we are not called upon to decide.
Judgment affirmed.